Dismissed and Memorandum Opinion filed March 25, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01056-CV
____________
 
TEFERA TSEGAYE, Appellant
 
V.
 
RUTH MESSELE, Appellee
 

 
On Appeal from the 310th District Court
Harris County, Texas
Trial Court Cause No. 2006-63441
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed September 30, 2009.  No
clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court that the
appellant did not make arrangements to pay for the record.  
On February 10, 2009, notification was transmitted to all
parties of the court's intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).
Appellant has not provided this court with proof of payment
for the record. Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Frost, Boyce, and Sullivan.